Per Curiam.

Several objections are stated as to the sufficiency of the instrument from Thomas to Wadsworth, to convey a title *356to the lot in question. It is unnecessary to take notice of any other than the one, that the instrument is without a seal. This alone is fatal to the plaintiff’s title, according to the decision of this court, in Jackson, ex dem. Gouch, v. Wood.* It is expressly decided, in that case, that a conveyance of a freehold estate in fee, must be by deed or writing under seal.
Judgment for the defendant.

 Ante, 73.